Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the primary reason for allowance is that the prior art fails to teach or reasonably suggest directing compressed air through a first flow path in which a base drilling fluid is injected into the compressed air to create a mist and from which the mist is distributed onto the viewing zone for a first cleaning cycle; and after directing the compressed air through the first flow path, directing compressed air through a second flow path from which the compressed air is distributed onto the viewing zone for a second cleaning cycle.  The closest prior art (Chen et al. – US Publ. No. 2019/0248340; Eineren et al. – US Publ. No. 2015/0185592) discloses combining compressed air with a fluid for cleaning a surface, but not separate flow paths for the compressed air during the first cleaning cycle and the second cleaning cycle.  Furthermore, the closest prior art is all directed toward cleaning the camera of a vehicle.  Whereas, applicant’s invention is directed towards cleaning the camera in a drilling environment.  These two technologies are considered non-analogous.
As for claim 13, the primary reason for allowance is that the prior art fails to teach or reasonably suggest pneumatic solenoid including a valve that can be set to define a first flow path or a second flow path; a lubricator coupled with a first port of the pneumatic solenoid to receive compressed air via the first flow path, the lubricator including a reservoir of base drilling fluid and adapted to inject a portion of the base drilling fluid from the reservoir into compressed air from the pneumatic solenoid; a fitting coupled to a second port of the pneumatic solenoid and coupled to the lubricator; and a computing device communicatively coupled with the compressor and the pneumatic solenoid, the computing device including program code executable by the computing device to cause the computing device to, send a control signal to the pneumatic solenoid to set the pneumatic solenoid to the first flow path corresponding to the first port based on detection of visual obstruction on a viewing zone of an imaging device; in combination with the other elements of the claim. The closest prior art (Chen et al. – US Publ. No. 2019/0248340; Eineren et al. – US Publ. No. 2015/0185592) discloses combining compressed air with a fluid for cleaning a surface, but not separate flow paths for the compressed air during the first cleaning cycle and the second cleaning cycle or the claimed lubricator and pneumatic solenoids for selecting the first or second flow paths.  Furthermore, the closest prior art is all directed toward cleaning the camera of a vehicle.  Whereas, applicant’s invention is directed towards cleaning the camera in a drilling environment.  These two technologies are considered non-analogous.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 2, 2022